DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8 and 9 of the Remarks, filed 8/17/21, with respect to the rejection of claims 1, 2, 4-11, and 13-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1, 2, 4-11, and 13-22 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Pollack does not disclose “determining whether the at least one parameter is changed during the process of recording the multimedia information based on the user input; and recording a subsequent part of the multimedia information based on the changed at least one parameter in response to a determination that the at least one parameter is changed during the process of recording the multimedia information.”
However, the examiner respectfully disagrees. Pollack teaches adjusting the volume level or applying a special sound affect to the audio or video during the preview stage of recording (para. 0042) and recording a subsequent part of the multimedia information based on the changed at least one parameter during the process of recording the multimedia information (paras. 0040-0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-11, 13, 14, 16, 17, 19, 21, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US Pub. No. 2012/0017150) in view of Zalatel (US Pub. No. 2017/0257414).
Consider claim 1. Pollack teaches a method for processing multimedia information, comprising: recording multimedia information based on a track selected by a user (para. 0040 describes the user recording audio content) and at least one parameter selected by the user (para. 0042 describes a mode of mixing audio information), wherein the track comprises song information and lyrics information (para. 0039 describes the system generating lyrics); wherein the multimedia information comprises the song information of the track, the lyrics information of the track, audio information corresponding to the track and input by the user (abstract describes wherein the multimedia information comprises the song information of the track, the lyrics information of the track, audio information corresponding to the track and input by the 
Pollack does not teach wherein the multimedia information is automatically processed based on the at least on parameter during a process of recording the multimedia information, and wherein automatically processing the multimedia information based on the at least one parameter during a process of recording the multimedia information further comprises processing the video captured by the user based on the at least one parameter during the process of recording the multimedia information.
However, Zalatel teaches wherein the multimedia information is automatically processed based on the at least on parameter during a process of recording the multimedia information, and wherein automatically processing the multimedia information based on the at least one parameter during a process of recording the multimedia information further comprises processing the video captured by the user based on the at least one parameter during the process of recording the multimedia information (para. 0185 describes automatically making adjustments to both the low-res 
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the multimedia information is automatically processed based on the at least on parameter during a process of recording the multimedia information, and wherein automatically processing the multimedia information based on the at least one parameter during a process of recording the multimedia information further comprises processing the video captured by the user based on the at least one parameter during the process of recording the multimedia information, in order to create a final media composition as suggested by the prior art.
Consider claim 2. Pollack teaches the method for processing multimedia information according to claim 1, wherein the multimedia configuration parameters the at least one parameter comprises at least one of a mode of playing the track, a mode of mixing audio information, a parameter associated with facial features, a parameter associated with limb features, a parameter associated with filter information, or a parameter associated with a background environment (para. 0042 describes a mode of mixing audio information; para. 0068 describes a mode of playing back a track).
Consider claim 4. Pollack teaches the method for processing multimedia information according to claim 2, wherein the mode of playing the track comprises an original vocal mode, or an earphone monitor mode (para. 0077 describes audio content including vocal expressions).
Consider claim 5. Pollack teaches the method for processing multimedia information according to claim 2, wherein the mode of mixing audio information comprises a rock mode, a folk mode, a classical mode, a country mode, a jazz mode a popular mode, or a hip-hop mode (fig. 4 shows a plurality of genres, including rock, country, and hip-hop).  
Consider claim 7. Pollack teaches the method for processing multimedia information according to claim 1, wherein after the recording a subsequent part of the multimedia information based on the changed at least one parameter, the method further comprises: receiving a second instruction of editing the recorded multimedia information from the user; and editing the recorded multimedia information based on the second instruction (para. 0121 describes editing the video recording).  
Consider claim 8. Pollack teaches the method for processing multimedia information according to claim 2, wherein the a video captured by the user and processed based on at least one of the parameter associated with facial features, the parameter associated with limb features, the parameter associated with filter information, or the parameter associated with a background environment (para. 0123 describes providing pre-recorded video recording to utilize as a background during the video recording).
Consider claim 19. Pollack teaches the method according to claim 1, wherein the recorded multimedia information is a music video (para. 0120 describes a music video as shown in fig. 17).  
Claims 9-11, 13, 14, 16, 17,  21, and 22 are rejected using similar reasoning as corresponding claims above.


Claims 6, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack (US Pub. No. 2012/0017150) in view of Zalatel (US Pub. No. 2017/0257414) in further view of Iyer (US Pub. No. 2016/0110669).
Consider claim 6. Pollack and Zalatel teach all claimed limitations as stated above, except  receiving a first instruction of editing the lyrics information from the user; and editing the lyrics information based on the first instruction.   
However, Iyer teaches receiving a first instruction of editing the lyrics information from the user; and editing the lyrics information based on the first instruction (para. 0098 describes the user interface including input components for editing  lyrics).
Therefore, it would have been obvious to one with ordinary skill in the art, to receive a first instruction of editing the lyrics information from the user; and editing the lyrics information based on the first instruction, in order to provide effective event management as suggested by the prior art.
Consider claim 18.  Pollack and Zalatel teach all claimed limitations as stated above, except  recording the multimedia information based on the edited lyrics information and song information corresponding to the edited lyrics information.  
However, Iyer teaches recording the multimedia information based on the edited lyrics information and song information corresponding to the edited lyrics information (para. 0098 describes recording the multimedia information based on the edited lyrics).
Therefore, it would have been obvious to one with ordinary skill in the art, to record the multimedia information based on the edited lyrics information and song 
Claims 15 and 20 are rejected using similar reasoning as corresponding claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akselrod et al. (US Pub. No. 2018/0061010) discloses a method for protecting anonymity of an individual in public is presented.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484